      Case 2:19-cv-02466-JWL-ADM Document 17 Filed 12/18/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JAMES MICHAEL HENDERSON,                             )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )     Case No.: 2:19-cv-02466
                                                     )
BUTLER TRANSPORT, INC.,                              )
                                                     )
                      Defendant,                     )
                                                     )

                          JOINT DESIGNATION OF MEDIATOR

       Pursuant to the Court’s Scheduling Order, Plaintiff James Michael Henderson and

Defendant Butler Transport, Inc., by and through their respective counsels, jointly designate the

following mediator:

       1.     Name of Outside Mediator: Joe Eischens of Eischens Mediation Services, LLC,

8013 Park Ridge Drive, Parkville, Missouri 64152, (816) 945-6393.

       2.     Date, Time, and Place of Mediation: February 5, 2020 at 9:30am, Holman

Schiavone, 4600 Madison Avenue, Suite 810, Kansas City, Missouri 64112.




                                               1
      Case 2:19-cv-02466-JWL-ADM Document 17 Filed 12/18/19 Page 2 of 3




Respectfully submitted,

HOLMAN SCHIAVONE, LLC                      SEYFERTH BLUMENTHAL & HARRIS LLC

/s/Ashley H. Atwell-Soler                  /s/ Linda A. Adeniji____________
Ashley H. Atwell-Soler, KS Bar 24047       Paul D. Seyferth, KS Bar 16837
4600 Madison Avenue, Suite 810             Linda A. Adeniji, KS Bar 27348
Kansas City, Missouri 64112                4801 Main St., Ste. 310
(816) 283-8738 Phone                       Kansas City, MO 64112
(816) 283-8739 Fax                         (816) 756-0700 Phone
aatwell@hslawllc.com                       (816) 756-3700 Fax
                                           paul@sbhlaw.com
And                                        linda@sbhlaw.com

Heather J. Hardinger, KS Bar 25649         Attorneys for Defendant
503 One Main Plaza
4435 Main Street
Kansas City, Missouri 64111
(816) 444-8500 Phone
(816) 444-8508 Fax
hhardinger@meyerslaw.com

Attorneys for Plaintiff




                                       2
      Case 2:19-cv-02466-JWL-ADM Document 17 Filed 12/18/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of this document was filed via the

Court’s CM/ECF electronic filing system, which electronically sent notice on December 18, 2019

to:

              Ashley H. Atwell-Soler, KS Bar 24047
              HOLMAN SCHIAVONE, LLC
              4600 Madison Avenue, Suite 810
              Kansas City, Missouri 64112
              (816) 283-8738 Phone
              (816) 283-8739 Fax
              aatwell@hslawllc.com

              And

              Heather J. Hardinger, KS Bar 25649
              503 One Main Plaza
              4435 Main Street
              Kansas City, Missouri 64111
              (816) 444-8500 Phone
              (816) 444-8508 Fax
              hhardinger@meyerslaw.com

              ATTORNEYS FOR PLAINTIFF



                                                   /s/ Linda A. Adeniji
                                                   Attorney for Defendant




                                               3
